472 P.2d 347 (1970)
William E. NORRIS, Appellant,
v.
Charles F. PHILLIPS, Respondent.
No. 6107.
Supreme Court of Nevada.
July 15, 1970.
Robert A. Groves, Carson City, for appellant.
Swanson & Swanson, and Wayne N. Capurro, Reno, for respondent.

OPINION
PER CURIAM.
This is an appeal from a district court order refusing to set aside a judgment against the appellant and two other persons in an action upon a promissory note signed by all of them. The three defendants were served with process and were represented by the same attorney who prepared and filed an answer on their behalf. Trial was held and judgment entered for the plaintiff. This appellant was not present at the trial. He claims that he was not notified by his counsel of the trial date. Moreover, he asserts that he possessed a complete defense to the action against him, not enjoyed by his codefendants, which his counsel did not assert.
The district court found that after issue was joined the appellant had several conferences with his counsel and that he had full opportunity, before trial, to advise counsel of his personal defense; that counsel had attempted to notify appellant of the trial date. Consequently, that court ruled that relief under NRCP 60(b) was not warranted.
Since the record may be read to support the findings of the district court, we affirm.